Citation Nr: 1023452	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-13 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) 
benefits, under Chapter 35, prior to November 2, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
October 1958 to September 1980.  The Appellant is the 
Veteran's daughter.

She appealed to the Board of Veterans' Appeals (Board) from a 
February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

The Appellant's application for DEA benefits was received on 
November 2, 2006.  


CONCLUSION OF LAW

The Appellant is not entitled to Chapter 35 DEA benefits 
prior to November 2, 2005.  38 U.S.C.A. §§ 3501, 5113 (West 
2002 & Supp. 2009); 38 C.F.R. § 21.4131 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Appellant's claim is being denied as a matter of 
law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

The VCAA does not apply because the issue presented is solely 
of statutory and regulatory interpretation and/or the 
respective claim is barred as a matter of law in that it 
cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 
(June 23, 2004).

The Appellant seeks educational assistance benefits under 
Chapter 35 for education expenses incurred prior to November 
2, 2005.  It is undisputed that she began attending college 
in August 2003.  The RO has only authorized payment thus far 
for education undertaken since November 2, 2005, a year prior 
to her claim for educational assistance benefits for her 
Bachelor's program in Business Administration.  She asserts 
that she was misinformed by her VSO representative that she 
was ineligible for educational benefits for the state 
university she has attended.  She adds that she applied as 
soon as she and her father first learned of her eligibility, 
through an October 2006 VA newsletter.  See March 2007 notice 
of disagreement (NOD).

Basic eligibility for Chapter 35 DEA benefits is established 
for a claimant in one of several ways, including status as 
the child of a Veteran who is awarded a total disability 
evaluation based upon individual unemployability (TDIU).  
See 38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. §§ 21.3020, 
21.3021.

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a Veteran is his or her 18th birthday 
or the date of his or her successful completion of secondary 
schooling, whichever is the earlier date.  38 C.F.R. § 
21.3041(a).  This beginning date may be tolled in certain 
situations, including when the Veteran's permanent and total 
disability rating is assigned after the child reaches age 18, 
but before the child becomes 26 years old.  38 C.F.R. § 
21.3041(b)(2)(ii).  In that case, the beginning date of 
eligibility will be the effective date of the permanent and 
total disability rating or the date of notification to the 
Veteran of such rating, whichever is more advantageous to the 
child.  Id.
In order for a child to claim eligibility for DEA benefits 
for pursuit of a program of education, however, the child 
must file a formal claim with VA.  See 38 U.S.C.A. § 3513; 38 
C.F.R. § 21.1030.  The date of claim is the date on which a 
valid claim or application for educational assistance is 
considered to have been filed with VA, for purposes of 
determining the commencing date of an award of that 
educational assistance.  If the child files an informal claim 
and then files a formal claim within one year of the date 
that VA subsequently requested a formal application for 
benefits, the date of claim is normally construed as the date 
that VA received the informal claim.  38 C.F.R. § 21.1029(b).

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131.  If, as here, the award is 
the first award of educational assistance for the program of 
education the eligible person is pursuing, the commencing 
date is the latest of: 

(i) the beginning date of eligibility as 
determined by 38 C.F.R. § 21.3041 or 
§ 21.3046(a) or (b); 
(ii) one year before the date of claim as 
determined by 38 C.F.R. § 21.1029(b); 
(iii) the date the educational institution 
certifies under § 21.4131(b) or (c); or 
(iv) the effective date of the approval of the 
course, or one year before the date VA 
receives the approval notice, whichever is 
later.  

38 C.F.R. § 21.4131(d).  The Board further notes that 38 
U.S.C.A. § 5113 provides that effective dates of awards of 
Chapter 35 benefits shall, to the extent feasible, correspond 
to effective dates relating to awards of disability 
compensation.

Enrollment verifications by University of North Carolina at 
Greensboro show that the Appellant was enrolled in a Business 
Administration program that would lead to a B.A. degree, for 
terms beginning in August 18, 2003 through May 2007.  
There are no benefits for classes or training in dispute, 
from November 2, 2005 through May 11, 2007 (the last class of 
record), for which the Appellant seeks educational assistance 
benefits.  However, the Appellant seeks retroactive payment 
for classes taken August 18, 2003 to November 1, 2005.  

The Appellant does not contend that her first claim for DEA 
benefits was received by the RO prior to November 2, 2006.  
Because the Appellant's claim was received on November 2, 
2006, payment of Chapter 35 benefits is prohibited prior to 
November 2, 2005, that is, one year before the date of claim, 
under the terms of the governing regulation.  38 C.F.R. 
§ 21.4131(d)(i)(B).  Under 38 C.F.R. § 21.4131, the 
commencement date of payment of the Appellant's educational 
assistance benefits under Chapter 35 is authorized to begin 
no earlier than November 2, 2005, that is, one year prior to 
the receipt by VA of the Appellant's claim.  The regulatory 
criteria and legal precedent governing eligibility for the 
receipt of such benefits are clear, specific, and binding.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).

The Board acknowledges that the Appellant's basic eligibility 
for DEA benefits was established by a February 2002 rating 
decision, effective from March 29, 2001.  On the other hand, 
although this basic eligibility was available much earlier 
than the start of her Bachelor's program, the Appellant did 
not, in fact, submit a claim for DEA benefits for her 
Bachelor's program until several years after the beginning of 
her training program.  That is, she did not file a claim 
until November 2, 2006.  The Appellant's statement that the 
Appellant was misinformed by her VSO as to her rights under 
Chapter 35 does not allow any earlier recovery of DEA 
benefits.  

VA tries to keep the general public informed about the 
various types of benefits, but the vast array of benefits 
makes it literally impossible for VA to inform each and every 
Veteran or person or beneficiary seeking benefits on the 
basis of the Veteran's military service of every possible or 
potential benefit for which he or she may be entitled.  To 
the extent not mandated by the VCAA, VA does not have a duty 
to provide Veterans or other Appellants with personal notice 
of their eligibility for specific types of benefits.  Hill v. 
Derwinski, 2 Vet. App. 451 (1991).

There is simply no regulatory or statutory provision that 
provides any exception to the rule laid out in 38 C.F.R. § 
21.4131.  The law does not authorize VA to provide DEA 
benefits to the Appellant earlier than November 2, 2005, one 
year prior to the date of receipt of the November 2, 2006 
claim.  The Board is not authorized to award DEA benefits 
other than under the governing provisions of law.  

The Board is sympathetic to the Appellant's arguments that 
she should receive DEA benefits during the period from August 
18, 2003 to November 1, 2005, but the Board is not authorized 
to waive timely receipt of an application for such benefits.  
The Board recognizes the appellant's contention that she 
received incorrect information, but, unfortunately, is unable 
to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992) ("This Court must interpret the law as it exists, 
and cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  Since the Appellant's claim fails 
because of absence of legal merit or lack of entitlement 
under the law, the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

The Appellant's claim for eligibility for payment of Chapter 
35 educational benefits for any period prior to November 2, 
2005, is denied.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


